Title: From Benjamin Franklin to Schweighauser, 19 March 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy March 19 1779
I have just received your favour of the 16 inst. I think it right that those poor Prisoners who want necessary Clothing shou’d be supply’d. Humanity requires it.
I send you herewith Copies of several Letters written to Capt. Landais by which you will see that he has for some Time had the most positive Orders from me to take your Directions and make the greatest possible Dispatch in refitting his Ship, and that I have also sent the Order for taking his Mutineers off his Hands; So that nothing remains with me to do towards his Dispatch. I hope Mr. Adams’s Going to him will have the good Effect you mention.
As to the Order of Goods from the navy Board, Since Capt. Landais cannot take the Goods, and we have now no other Opportunity of sending them, it seems, as you say, needless to think more of them at Present.
I cannot Judge of any of the Art. that they are more necessary than the Rest, and so can give no Advice about them. It will be proper to keep the Invoice by you, that if hereafter we shou’d be in a situation to send those Goods, it may be done.

The Slops required by the Purser seem to be necessary. I have the Honor to be, Sir, your most o. h. S.
BF.

P.S. I hereby desire you will suspend the Action against M. Peltier till farther Order.
M. Schweighauser

